ORDER

PER CURIAM.
Appellants John J. Gittemeier, Jr. Construction Company, Inc. (“Gittemeier”) and Nismark, L.L.C. (collectively “Appellants”) appeal from the trial court’s judgment in favor of Complete Electric Company (“Complete”) on Count III of Complete’s petition alleging suit on account and on Appellants’ counterclaim against Complete for its alleged breach of its subcontract agreement.1
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no prece-dential value. Judgment is affirmed pursuant to Rule 84.16(b). The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 84.16(b).

. Respondent’s Motion to Dismiss Appeal for Non-Compliance with Supreme Court Rule 84.04, and in the Alternative to Strike Appellant's [sic] Statement of Facts, which was ordered taken with the case on August 4, 2003, is hereby denied.